BEAUCHAMP, Judge.
This is from an order of the court revoking a suspended sentence and sentencing appellant to serve five years in the penitentiary after a second conviction for the offense of theft.
There is neither a statement of facts nor bill of exception in the record before us. From the papers copied in the transcript it appears that the trial court acted in accord with the provisions of Article 779, Vernon’s Ann. C.C.P.
No error appearing of record, the judgment of the trial court is affirmed.